Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Touchette (US Patent No. 6,336,598) teaches A hydraulically actuated gaseous fuel injector for an internal combustion engine comprising: 
a gaseous fuel inlet; 
an injection valve in fluid communication with the gaseous fuel inlet and comprising a valve member reciprocatable within a fuel injector body between a closed position to block gaseous fuel flow and an open position to allow gaseous fuel flow; 
a hydraulic fluid inlet; 
a lift chamber in fluid communication with the hydraulic fluid inlet whereby hydraulic fluid pressure in the lift chamber acts on the valve member and contributes to an opening force urging the valve member to the open position; 
a control chamber in one of selective fluid communication and restrictive fluid communication with the hydraulic fluid inlet whereby hydraulic fluid pressure in the control chamber acts on the valve member and contributes to a closing force urging the valve member to the closed position; 
a hydraulic fluid outlet; and 
a control valve operable between a blocking position to fluidly isolate the control chamber from the hydraulic fluid outlet, and an injecting position to fluidly connect the control chamber with the hydraulic fluid outlet whereby hydraulic fluid pressure in the control chamber is reduced; 
wherein when the control valve is in the blocking position: 
However the prior art of record fails to show or adequately teach
the control chamber and the lift chamber are in fluid communication with the hydraulic fluid inlet such that the hydraulic fluid pressure in the control chamber is substantially equal to the hydraulic fluid pressure in the lift chamber and the closing force operating on the valve member is greater than the opening force and the gas injection valve is in the closed position, and 
when the control valve is in the injecting position: 
the control chamber is in fluid communication with the hydraulic fluid outlet and the lift chamber is in fluid communication with the hydraulic fluid inlet such that the hydraulic fluid pressure in the control chamber is less than the hydraulic fluid pressure in the lift chamber and the closing force operating on the valve member is less than the opening force and the gas injection valve is in the open position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747